Case 8:20-cv-00124-DOC-JDE Document 87-11 Filed 07/12/21 Page 1 of 10 Page ID
                                  #:697




                       Exhibit 8
Case 8:20-cv-00124-DOC-JDE Document 87-11 Filed 07/12/21 Page 2 of 10 Page ID
                                  #:698
Case 8:20-cv-00124-DOC-JDE Document 87-11 Filed 07/12/21 Page 3 of 10 Page ID
                                  #:699
Case 8:20-cv-00124-DOC-JDE Document 87-11 Filed 07/12/21 Page 4 of 10 Page ID
                                  #:700
Case 8:20-cv-00124-DOC-JDE Document 87-11 Filed 07/12/21 Page 5 of 10 Page ID
                                  #:701
Case 8:20-cv-00124-DOC-JDE Document 87-11 Filed 07/12/21 Page 6 of 10 Page ID
                                  #:702
Case 8:20-cv-00124-DOC-JDE Document 87-11 Filed 07/12/21 Page 7 of 10 Page ID
                                  #:703
Case 8:20-cv-00124-DOC-JDE Document 87-11 Filed 07/12/21 Page 8 of 10 Page ID
                                  #:704
Case 8:20-cv-00124-DOC-JDE Document 87-11 Filed 07/12/21 Page 9 of 10 Page ID
                                  #:705
Case 8:20-cv-00124-DOC-JDE Document 87-11 Filed 07/12/21 Page 10 of 10 Page ID
                                   #:706
